In an article 78 proceeding, inter alia, to review a determination by the respondents which revoked the petitioner’s conditional release, the appeal is from a judgment of the Supreme Court, Westchester County, entered June 26, 1978, which dismissed the petition. Judgment affirmed, without costs or disbursements. Although petitioner did not have the opportunity to confront every possible witness, the testimony of the witness whom he did confront was sufficient to sustain the determination to revoke his conditional release. In any event, the uncontested charge that petitioner failed to inform his parole officer that he had been questioned by the Port Authority police, was itself sufficient to sustain the revocation of his conditional release. Martuscello, J. P., Titone, Shapiro and O’Connor, JJ., concur.